Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Samir Bhavsar on May 17, 2022.

Replace Amended Specification filed on Sep. 17, 2021, as below:

Please amend page 41, line 32 as follow:
The inference module 1146[[1148]] may perform behavior prediction [[1148]] 1152 to estimate or predict motion pattern of an object detected in an image and/or a point cloud.  
  
Please amend page 42, lines 1, 2, 6 and 9 as follow:
The inference module [[1148]] 1146 may perform behavior prediction 1152[[1148]] to estimate or predict motion pattern of an object detected in an image and/or a point cloud.  The behavior prediction 1152[[1148]] can be performed to detect a location of an object in a set of images received at different points in time (e.g., sequential images) or in a set of point cloud data item received at different points in time (e.g., sequential point cloud data items).  In some embodiments the behavior prediction 1152[[1148]] can be performed for each image received from a camera and/or each point cloud data item received from the LiDAR sensor.  In some embodiments, the inference module 1146 can be performed to reduce computational load by performing behavior prediction 1152[[1148]] on every other or after every pre-determined number of images received from a camera or point cloud data item received from the LiDAR sensor (e.g., after every two images or after every three point cloud data items).   

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642